DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 3 and 4, applicant is claiming “masks the identified crop row in the image, …based on an unmasked portion of the image”. However, it is not clear what is unmasked portion of the image is. The language is vague and difficult for one having ordinary skill in the art to understand the invention. 
Dependent claims does not overcome the deficiency of the independent claims as a whole.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. Pub. No. US 20190351434 A1.
	Regarding Claim 1, Smith teaches an agricultural machine (Fig. 1 Unit 10, agricultural sprayer 10 i.e., agricultural machine) that travels across a field in a direction of travel (Para 20,  move the sprayer 10 in a direction of travel 20 across a field 22 i.e., travels across a field in a direction of travel), comprising:
	a material reservoir (Fig. 2 Unit 30 and Para 20, a tank 30 configured to store or hold an agricultural substance i.e., material reservoir);
	a controllable valve (Para 40, the controller 108 may be configured to control the operation of the valve(s) i.e., controllable valve);
	a pump that pumps material from the material reservoir to the controllable valve (Para 28,  pumps, and/or the like, that are configured to transfer the agricultural substance 70 from the tank 30 to the nozzles 36 i.e., a pump that pumps material from the material reservoir to the controllable valve);
	an optical sensor (Para 21, sensor 102) that captures an image of a portion of the field ahead of the controllable valve in the direction of travel (Para 21, sensors 102 configured to capture data indicative of one or more features within the field 22 across which the sprayer 10 is traveling i.e., captures an image of a portion of the field ahead of the controllable valve in the direction of travel);
	a row identification system (fig. 4 controller 108 inherently has a row identification system) that identifies a crop row in the image (Para 34, the controller 108 may be configured to continuously identify one or more of the crop rows 44 or the seedbed ridges 46 within field 22 based on the data 114 received from the sensor 102); and
	a valve controller that generates a valve control signal to control the controllable valve to apply the material to a target based on the identified crop row (Para 40,  Based on the data 114 received from the vision-based sensor 102 as the sprayer is moved across the field 22, the controller 108 may be configured to determine when crops are present in the portion of the field 22 across which the sprayer 10 is currently traveling. In the event that no crop is present within the portion of the field being currently traversed by the sprayer (e.g., the sprayer is traveling across the headlands region 48), the controller 108 may be configured to initiate a control action associated with halting the plurality of nozzles 36 (FIG. 3) from dispensing the agricultural fluid 70 (FIG. 3). For example, the controller 108 may be configured to transmit suitable control signals to one or more valves (not shown) configured to selectively occlude the flow of the agricultural substance 70 from the tank 30 (FIGS. 1 and 2). In this regard, when crops are present, the controller 108 may be configured to control the operation of the valve(s) such that the agricultural substance 70 is dispensed from the nozzles 36. Conversely, when crops are not present, the controller 108 may be configured to control the operation of the valve(s) to halt the flow of the agricultural substance 70 to the nozzles 36, thereby preventing further dispensing of the agricultural substance 70 i.e., a valve controller that generates a valve control signal to control the controllable valve to apply the material to a target based on the identified crop row).
	Regarding Claim 2,  Smith teaches and further including:
a target identification system that identifies the target based on a location of the identified crop row in the image (Para 40).
	Regarding Claim 3,  Smith teaches wherein the row identification system includes: a row masking component that masks the identified crop row in the image, the target identification system identifying the target in the image based on an unmasked portion of the image (Para 21).
	Regarding Claim 7,  Smith teaches wherein the target identification system identifies, as the target, a location of the identified crop row (Para 37).
	Regarding Claim 13,  it has been rejected for the same reasons as claim 1 and further Smith teaches the controllable valve mounted on a boom carried by the agricultural machine and being controllable to apply material to the field (Para 28).
	Regarding Claim 14,  it has been rejected for the same reasons as claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 8-10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. Pub. No. US 20190351434 A1 in view of Seitz et al. Pub. No. US 20210386051 A1
	Regarding Claim 4, Smith does not specifically teaches  wherein the target identification system includes: a weed locator that identifies, as the target, a weed target in the unmasked portion of the image.
	However, in the same field of endeavor, Seitz teaches from Fig. 3 FIG. 3 illustrates, the at least one row of plants 44 is identified, e.g., from the measured portion of the color green, with the aid of processing unit 30, in a “processing path” in the (entire) monitored field section 32 and/or the (entire) acquired image of field section 32. On the other hand, in a parallel “processing path,” with the aid of processing unit 30, a plant region 46 containing the at least one identified row of plants 44 is now defined in specified evaluation portion 42 of monitored field section 32, using identified row of plants 44 and a weed region 48 different from plant region 46. In this case, weed region 48 is defined as a region between the rows of plants 44 in specified evaluation portion 42 i.e., weed locator that identifies, as the target, a weed target in the unmasked portion of the image (Para 61).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Smith with the method of Seitz so as to apply crop protection chemical only to the weed region thus not destroying the crops (See Seitz Para 6)
	Regarding Claim 5, Smith teaches wherein the row identification system includes: a row edge identifier that identifies an edge of the identified crop row in the image (Para 38).
	Regarding Claim 8, Smith does not specifically teaches  wherein the row identification system includes:
a segmentation system that segments the image based on expected row crop color to generate a segmented image that has color-based segments.
	However, in the same field of endeavor, Seitz teaches rows of plants extend substantially in a straight line, a row of plants may also be identified, e.g., by fitting a straight line and/or a straight center line of the plant rows to an image trajectory having the highest portion of the color green and/or green value. In the identifying step, all of the rows of plants are preferably identified in the monitored field section (Para 29).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Smith with the method of Seitz so as to simplify the detection of plants rows as much as possible (See Seitz Para 2).
	Regarding Claim 9, Smith does not specifically teaches  wherein the image is represented on an image representation that includes a set of pixels arranged in rows and columns and wherein the row identification system includes:
a pixel value assignment system that assigns a value to each pixel in the segmented image based on the color-based segments.
	However, in the same field of endeavor, Seitz teaches the plant value may represent or be a degree of coverage of the weed region by plant material in the specified evaluation portion and/or an amount of plant material in the weed region and/or a number of weeds in the weed region. The degree of coverage is defined by the ratio of land covered by plant material to the total land. Accordingly, the degree of coverage is the ratio of the covered area in the weed region to the entire weed region. The number of pixels in the acquired image, in which plant material is detected, may be determined for that (Para 34).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Smith with the method of Seitz so as to simplify the detection of plants rows as much as possible (See Seitz Para 2).
	Regarding Claim 10, Smith does not specifically teaches   wherein the row identification system includes:
a pixel accumulator that accumulates the values assigned to pixels in each column to generate a pixel accumulation structure.
	However, in the same field of endeavor, Seitz teaches plant value may represent or be a degree of coverage of the weed region by plant material in the specified evaluation portion and/or an amount of plant material in the weed region and/or a number of weeds in the weed region. The degree of coverage is defined by the ratio of land covered by plant material to the total land. Accordingly, the degree of coverage is the ratio of the covered area in the weed region to the entire weed region. The number of pixels in the acquired image, in which plant material is detected, may be determined for that (Para 34).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Smith with the method of Seitz so as to simplify the detection of plants rows as much as possible (See Seitz Para 2).
	Regarding Claim 16, it has been rejected for the same reasons as claim 9 and 10.
Claim(s) 11, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. Pub. No. US 20190351434 A1 in view of Seitz et al. Pub. No. US 20210386051 A1 and further in view of Wu et al. Pub. No. US 20190150357 A1

	Regarding Claim 11, Smith does not specifically teaches wherein the row identification system includes: a peak processor that identifies peaks in the pixel accumulation structure.
	However, in the same field of endeavor, Wu teaches Instructions 3122 include exercising the instructions for the list of applications selected by the operator or set to be exercised (e.g. check that the pixels or image elements pass a threshold (e.g. for a color), then perform the pattern extraction algorithms, reach decisions, transmit decisions to agricultural vehicle i.e., a peak processor that identifies peaks in the pixel accumulation structure (Para 182).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Smith with the method of Seitz and further in view of Wu so as to improve crop yield that is correlated with the machine settings and crop management practices (See Wu Abstract).
	Regarding Claim 18, it has been rejected for the same reasons as claims 1, 8-11. 
	Regarding Claim 20, Smith teaches  wherein the target identification system identifies, as the target, a location of the identified crop row (Para 37). 

Claim(s) 1-5, 7-11, 13-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serrat et al. Pub. No. US 20200230633 A1.
An agricultural machine that travels across a field in a direction of travel (fig. 1 and Para 72, 73), comprising:
a material reservoir (fig. 1 Unit 1 and Para 75);
a controllable valve(Fig. 2 Unit 12 and Para 87);
a pump that pumps material from the material reservoir to the controllable valve (Para 5);
an optical sensor that captures an image of a portion of the field ahead of the controllable valve in the direction of travel (Fig. 1 Unit 3 and Para 20);
a row identification system that identifies a crop row in the image (Para 20 and 75); and
a valve controller that generates a valve control signal to control the controllable valve to apply the material to a target based on the identified crop row (Para 95)

Allowable Subject Matter
Claims 6, 15 in combination of 12, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art reference fail to teach the limitation of “wherein the row identification system includes: an overhang processor that compares a location of the weed target in the image with the identified edge of the crop row, to determine whether the weed target connects to the crop row, and outputs an overhang output based on the determination of whether the weed target is connected to the crop row, the valve controller generating the valve control signal based on the overhang output; and wherein the row identification system includes: a row spacing processor that compares a distance between identified peaks in the pixel accumulation structure to an expected row spacing to generate a spacing comparison result and generates a row identification output identifying row location, in the image, based on the identified peaks and the spacing comparison result”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Serrat et al. Pub. No. US 20200045953 A1 - AGRICULTURAL SPRAYING CONTROL SYSTEM
Calleija et al. Patent No. US 10772253 B2 - Automatic target recognition and dispensing system
McCann et al. Pub. No. US 20220211026 A1 - SYSTEM AND METHOD FOR FIELD TREATMENT AND MONITORING
Taarnhoj et al. Pub. No. US 20210329906 A1 - APPARATUS FOR SPRAYING INSECTICIDES
Elgart Pub. No. US 20200375172 A1 - DEVICE TO DETECT AND EXERCISE CONTROL OVER WEEDS APPLIED ON AGRICULTURAL MACHINERY
Hendrickson et al. Pub. No. US 20190126308 A1 - SYSTEM FOR SPRAYING PLANTS WITH AUTOMATED NOZZLE SELECTION
Tamer et al. Pub. No. US 20180253630 A1 - Surrounding View Camera Blockage Detection
Tanner et al. Pub. No. US 20180168141 A1 - ROBOT VEHICLE AND METHOD USING A ROBOT FOR AN AUTOMATIC TREATMENT OF VEGETABLE ORGANISMS
Rees Pub. No. US 20170071188 A1 - Methods, Systems and Devices Relating to Real-Time Object Identification
Grimm et al. Pub. No. US 20120271467 A1 - METHOD AND SYSTEM TO CONTROL FLOW FROM INDIVIDUAL NOZZLES WHILE CONTROLLING OVERALL SYSTEM FLOW AND PRESSURE
Puch, Sr, et al . Patent No. US 3968842 A - Tomato plant harvesting apparatus
WO 2020201046 A1 - Method for weed management in plantation field e.g. commercial farm, involves determining several target areas for weed management in generated weed pressure map, if weed pressure of several target areas extends predetermined threshold
Machine vision smart sprayer for spot-application of agrochemical in wild blueberry fields – 2018
A method for agricultural machine guidance on row crops based on the vanishing point – 2007
The development of computer vision algorithm s for agricultural vehicle guidance – 1987
A Perception System for an Autonomous Pesticide Boom Sprayer – 2019
A Low Cost System to Optimize Pesticide Application based on Mobile Technologies and Computer Vision – 2018
Merge Fuzzy Visual Servoing and GPS-Based Planning to Obtain a Proper Navigation Behavior for a Small Crop-Inspection Robot – 2016
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647